Citation Nr: 0108199	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-15 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his sister


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 RO decision 
which denied service connection for schizoaffective 
disorder.  A personal hearing before a member of the Board 
was held in January 2001.  


REMAND

The veteran claims that service connection for 
schizoaffective disorder is warranted.  The file shows that 
there is a further VA duty to assist the veteran in 
developing the facts pertinent to his claim.  38 C.F.R. 
§§ 3.103, 3.159 (2000).  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, as 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran served on active duty in the Coast Guard from 
July 1964 to July 1968.  His DD Form 214 shows that he was 
awarded various service decorations related to Vietnam 
service.  His service medical records, including the June 
1964 service entrance examination report, are entirely 
negative for treatment, complaints or diagnosis of any 
psychiatric condition.  

On VA examination in February 1973, it was noted that his 
psychiatric system was clinically normal.  The veteran 
offered no complaints relative to psychiatric problems.  The 
historical private and VA medical records beginning in 1977 
reflect the veteran's long history of mental illness, 
including diagnoses of chronic paranoid schizophrenia, 
schizoaffective disorder, and alcohol and cannabis abuse, in 
remission.  

In a VA statement dated January 2001, John A. Gurklis, Jr., 
MD stated that he worked with the veteran on an inpatient 
basis since 1993 and on an outpatient basis since 1997.  It 
was noted that the veteran's current diagnosis was 
schizoaffective disorder and his past diagnosis was paranoid 
schizophrenia.  The doctor indicated that prominent negative 
symptoms of schizoaffective disorder continued to be shown.  
Dr. Gurklis stated that the veteran had a stressful 
experience and difficulty concentrating during active 
service with the Coast Guard, near Vietnam.  The doctor 
noted that his condition eventually worsened after service 
discharge and he required hospitalization for 
schizoaffective disorder beginning in the mid to late 
1970's.  His symptoms during his hospital stays included 
hallucinations, paranoid delusional thinking, disorganized 
thoughts, mood lability, and inability to take care of 
himself.  The doctor stated that the origins of the 
veteran's psychiatric disorder probably stemmed form 
genetic, neurodevelopmental, and environmental factors.  He 
opined that, despite the fact that his illness did not occur 
during service or within one year of discharge from service, 
it was likely that the stress of his service in the Coast 
Guard was one of several environmental stresses that 
influenced the development of his illness to some 
significant extent.  

The VA medical records of treatment from Dr. Gurklis are 
constructively in possession of VA adjudicators and should 
be obtained, as they are relevant to the claim for service 
connection.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any 
other recent non-VA psychiatric treatment records should 
also be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

During the January 2001 Board hearing, the veteran testified 
that he had a "neurotic disorder" before service.  He said 
that his military service aggravated the pre-existing 
condition.  He indicated that his first post-service 
psychiatric treatment was in 1973.  The veteran's mother 
testified that she first noticed psychiatric problems when 
he came home on leave from military service.  

The most recent VA examination was conducted in June 1993 
where it was noted that the veteran appeared to be actively 
psychotic.  The diagnoses were chronic paranoid 
schizophrenia, alcohol and cannabis abuse, currently in 
remission.  Under the circumstances, the Board finds that a 
current examination is warranted to determine the etiology 
of his current psychiatric condition.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Accordingly, this issue is remanded for the following:  


1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
medical providers who examined or 
treated him since service for his 
psychiatric disorder.  In additionl, all 
inpatient and outpatient VA treatment 
records from 1993 to the present, as 
identified by Dr. Gurklis, of the 
Highland Drive, Pittsburgh VAMC, should 
be obtained.  The RO should directly 
contact all identified medical providers 
and obtain complete copies of the 
related medical records, which are not 
already on file.  38 C.F.R. § 3.159.  

2.  After all records are added to the 
claims folder, the veteran should 
undergo a VA psychiatric examination to 
determine the nature and etiology of his 
current psychiatric disability.  Based 
on examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical 
opinion, with full rationale as to 
whether it is as likely as not that his 
current psychiatric disability (most 
recently diagnosed as schizoaffective 
disorder) is related to any incident of 
service.  In giving such opinion, the 
examining psychiatrist should 
specifically comment on the January 2001 
statement by Dr. Gurklis.  

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claims for 
service connection.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claims 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.  

This claim must be afforded expeditious treatment by 
the RO. The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).  

